DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in Pub. No. US 2017/0019924 A1, hereinafter referred to as Wang, in view of Li et al. in Pub. No. US 2018/0091242 A1, hereinafter referred to as Li.
 	Referring to claim 1, by interpreting the second time-frequency resources in time window for channel sensing as the claimed channel detection window and the first time-frequency resources in time window for signal transmission as the claimed signal transmission window, Wang discloses a method for signal transmission, comprising: determining a channel detection window and a signal transmission window, the channel detection window being located before the signal transmission window in time domain, wherein the channel detection window comprises N sub-detection windows (paragraph [0116]), and. the signal transmission window comprises M sub-transmission resources (paragraph [0116]), a first sub-detection window of the N sub-detection windows corresponds to a first sub-transmission resource of the M sub-transmission resources, N and M are positive integers, N>=2 and M>= 2; performing channel detection in the first sub-detection window; and transmitting a target signal in the first sub-transmission resource according to a result of the channel sensing (paragraphs [0009], [0150], [0152], [0157], [0184], [0191]-[0192]).
 	Wang differs from the claim, it does not disclose that transmitting a target signal in response to that a result of the channel detection in the first sub-detection window indicates that a channel is idle, which is well known in the art and commonly applied in wireless communications field for providing dynamic channel allocation without delay.  
 	Li for example, from the similar field of endeavor, teaches the feature of transmitting a target signal in response to that a result of the channel detection in the first sub-detection window indicates that a channel is idle (abstract, paragraphs [0145]-[0146] & [0150], and FIG. 4). 	Therefore, it would have been obvious to one of ordinary skill in the art to implement the technical feature of Li in the method of Wang to provide conventional dynamic channel allocation for channel access to further enhance the system transmission efficiency.
 	Referring to claim 2, Wang in view of Li disclose that M=N, the first sub-detection window is an i-th sub-detection window of the N sub-detection windows arranged in chronological order, the first sub-transmission resource is an i-th sub-transmission resource of the M sub-transmission resources arranged in chronological order, i is a positive integer, and 1 <=i<=N (paragraph [0116] in Wang).
 	Referring to claim 3, Wang in view of Li disclose that M=N, the first sub-detection window is an i-th sub-detection window of the N sub-detection windows arranged in chronological order, but fail to disclose that the first sub-transmission resource is an i-th sub-transmission resource of the M sub-transmission resources arranged in reverse chronological order, which would have been obvious to one of ordinary skill in the art to modify as a designer’s choice.
 	Referring to claim 4, Wang in view of Li disclose that the N sub-detection windows are continuous in the time domain (paragraphs [0116], [0120], and FIGs. 2A-2B in Wang). 
 	Referring to claim 5, Wang in view of Li disclose that the M sub-transmission resources comprises a second sub-transmission resource adjacent to the first sub-transmission resource, and the first sub-transmission resource and the second sub-transmission resource are continuous or discontinuous in the time domain (paragraphs [0116], [0120], and FIGs. 2A-2B in Wang).
 	Referring to claim 8, Wang in view of Li disclose that the target signal is not transmitted in the first sub-transmission resource in response to that the result of the channel detection in the first sub-detection window indicates that the channel is occupied (paragraphs [0154] and [0165] in Li).
 	Referring to claim 10, Wang in view of Li disclose that the method for signal transmission is performed by a network device or a terminal device (paragraph [0109] in Wang).
 	Referring to claims 11-15 and 18, claims 11-15 and 18 are rejected for substantially identical reasons as claims 1-5 and 8, except each claim is in an apparatus claim format, which comprises a processor and a memory, which is also taught by Wang in view of Li (paragraphs [0215]-[0216] in Wang, paragraph [0266] in Li).
 	Referring to claim 20, claim 20 is rejected for substantially identical reason as claim 1, except the claim is in a non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Wang in view of Li (paragraph [0269] in Li).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li as applied to claims 1, 5, 11 and 15 above, and further in view of Zhang et al. in Patent No. US 8,804,609 B2, hereinafter referred to as Zhang.
 	Referring to claim 6, Wang in view of Li disclose that the first sub-transmission resource and the second sub-transmission resource are discontinuous in the time domain, and the second sub-transmission resource is located before the first sub-transmission resource in the time domain, the method further comprises: transmitting a padding signal in a time interval between the second sub-transmission resource and the first sub-transmission resource (paragraphs [0027] and [0134] in Wang), but fail to disclose that the padding signal and the target signal use a same precoding, which is also well known in the art and commonly adopted in communications field. Zhang, for example, also from the similar field of endeavor, teaches such conventional feature (col. 20, lines 1-4, col. 23, line 62 to col. 24, line 7).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this well known data encoding scheme of Zhang in the method of Wang in view of Li, to provide conventional data encoding feature to further enhance the system compatibility.
 	Referring to claim 16, claim 16 is rejected for substantially identical reason as claim 6, except the claim is in an apparatus claim format, which comprises a processor and a memory, which is also taught by Wang in view of Li (paragraphs [0215]-[0216] in Wang, paragraph [0266] in Li).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li as applied to claims 1 and 11 above, and further in view of Liu et al. in Patent No. US 9,847,962 B2, hereinafter referred to as Liu.
  	Referring to claim 7, Wang in view of Li fail to disclose the feature of: performing channel detection on a channel in a first direction in the first sub-detection window the transmitting the target signal in the first sub-transmission resource in response to that a result of the channel detection in the first sub-detection window indicates that the channel is idle comprises: transmitting the target signal on the first sub-transmission resource in the first direction in response to that a result of the channel detection on the channel in the first direction in the first sub-detection window indicates that the channel is idle, which is also well known in the art and commonly applied in wireless communications field for providing signal transmission under beamforming network environment.  Liu, for example, also from the similar field of endeavor, teaches such conventional feature (col. 12, lines 25-38, col. 20, line 39 to col. 21, line 11).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this well known directional channel sensing scheme of Liu in the method of Wang in view of Li, to provide conventional signal transmission under beamforming network environment to further enhance the system flexibility.
 	Referring to claim 17, claim 17 is rejected for substantially identical reason as claim 7, except the claim is in an apparatus claim format, which comprises a processor and a memory, which is also taught by Wang in view of Li (paragraphs [0215]-[0216] in Wang, paragraph [0266] in Li).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li as applied to claims 1 and 11 above, and further in view of Petersson et al. in Pub. No. US 2019/0191411 A1, hereinafter referred to as Petersson.
 	Referring to claim 9, Wang in view of Li fail to disclose that the target signal is one of signals as follows: a synchronization signal block SSB, a channel state indication reference signal CSI-RS and a sounding reference signal SRS, all of which are also well known in the art and commonly adopted in communications field as conventional choices of reference signals.  Petersson, for example, also from the similar field of endeavor, teaches such conventional feature (paragraph [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this well known feature of Petersson in the method of Wang in view of Li, to provide conventional target signal selection to further enhance the system performance.
 	Referring to claim 19, claim 19 is rejected for substantially identical reason as claim 9, except the claim is in an apparatus claim format, which comprises a processor and a memory, which is also taught by Wang in view of Li (paragraphs [0215]-[0216] in Wang, paragraph [0266] in Li).
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
 	In the remarks, the applicant mainly argued that, based on paragraphs [0101] & [0116], Wang fails to disclose the features of “the channel detection window being located before the signal transmission window in time domain, wherein the channel detection window comprises N sub-detection windows, and the signal transmission window comprises M sub-transmission resources” and “N and M are positive integers. N >2 and M >2”, because Wang merely discloses the DMTC time window comprising multiple parts of time resources for signal transmission and channel sensing, each part of which includes a sub-resource for sending signals and a sub-resource for channel sensing. That is, the sub-resource for sending a signal is in front of the sub-resource for channel sensing in each part of time resource in Wang, but Wang does not give disclosure about that a resource including the sub-resources for channel sensing is in front of a resource including the sub-resources for sending signals.  The applicant further argued that although paragraphs [0191]-[0192] of Wang disclose that the consecutive subframes of the data signals and/or reference signals may occur before certain channel sensing or after certain channel sensing in the time window. That is, the above description of Wang defines only one channel detection which corresponds to the signal transmission of the consecutive subframe. in the time window, but does not involve N>2 sub-detection windows comprised in the channel detection window, as well as, the channel detection window comprising N sub-detection windows being located before the signal transmission window comprising M sub-transmission resource, M>2, as defined in the above underlined features of current claim 1. Therefore, Wang does not involve the above underlined feature of claim 1.
 	The examiner respectfully disagrees for the reasoning as below:
 	First, the features of having “the channel detection window comprises N sub-detection windows, and the signal transmission window comprises M sub-transmission resources” and “N and M are positive integers. N >2 and M >2” are clearly taught by Wang in paragraph [0116].
 	Second, the feature of having “the channel detection window being located before the signal transmission window in time domain” is clearly taught by Wang in paragraphs [0150] & [0191], and Step 102 in FIG. 1.
	Third, the features of having “the DMTC time window comprising multiple parts of time resources for signal transmission and channel sensing, each part of which includes a sub-resource for sending signals and a sub-resource for channel sensing”, and “the sub-resource for sending a signal is in front of the sub-resource for channel sensing in each part of time resource” are only parts of different embodiments in Wang, which were not relied upon by the examiner.
 	In view of the above response to the applicant’s arguments, the examiner believes that all rejections under 35 U.S.C. 103 should be sustained at least for the same reasoning as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Oh et al. is additionally cited to show the conventional feature of having consecutive data transmission after channel sensing period prior to data transmission similar to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465